 In the Matter Of UNITED AIRCRAFT MANUFACTURING CORPORATIONandINDUSTRIAL AIRCRAFT LODGE No. 119, MACHINE, TOOL AND FOUNDRYWORKERS UNIONCase No. C-31.-Decided February 21, 1936Aircraft and Parts Industry-Strike:stoppage ofwork-Discrimination:dis-charge-Reinstatement Ordered-Back Pay:awarded.Mr. Malcolm F. HallidayandMr. Ralph H. Cahouetfor theBoard.Shipman d Goodwin, by Mr. George H. DayandMr. Waif rid G.Lundborg,of Hartford, Conn., for respondent.Mr. Julius W. SchatzandMr. Arthur D. Weinstein,of Hartford,Conn., for the Union.Mr. Fred. G. Krivonos,of counsel to the Board.DECISIONSTATEMENT OF CASECharges and amended charges having been duly filed by IndustrialAircraft Lodge No. 119, Machine, Tool and Foundry Workers Union(hereinafter termed the union), the National Labor Relations Board,by its agent, the Regional Director for the First Region, issued andduly served its complaint, dated November 6, 1935, against the UnitedAircraft Manufacturing Corporation, the respondent herein.The complaint, as duly amended by the Trial Examiner, alleges,in substance, as follows :That the respondent, a corporation organized under the laws ofDelaware, with its principal office and place of business in East Hart-ford, Connecticut, is engaged and has since June 29, 1935, continu-ously been engaged at its Pratt and Whitney Aircraft and HamiltonStandard Propeller Divisions in East Hartford, Connecticut, in theproduction, sale and distribution of airplane motors, propellers andparts, and causes and has continuously caused materials used in itsproduction to be purchased and transported in interstate commerce,and causes and has continuously caused the airplane motors, propel-lers and parts produced by it to be sold and transported in interstateand foreign commerce, all constituting a continuous flow of trade,236 DECISIONS AND ORDERS237traffic and commerce among the several states and with foreignnations;That the respondent on September 16, 1935, discharged or laid off'for an indefinite period or severed the employment of, and at alltimes since that date has refused to reinstate, 28 of its employees,.namely, Raymond Joanis, Peter Hopwood, Lawrence Foley, (Joseph)Ovilla Champaigne, John Carlson, Axel G. Benson, Carl L. Brett,.Frank Hertel, Henry J. Descy, William L. Litscher, Frank Wendt,James Fitzpatrick, Basil La Breche, Francis Welch, Guy Williams,.George Peters, John Daj da, Herbert A. Wheelock, John H. Cronin,Lawrence Lang, Francis Doucette, Harold Wilson, Joseph King, PiaAbattee, George Demers, Frank W. Treybal, John Mylek and William.M. Hamilton, for the reason that they joined and assisted a labororganization known as the Industrial Aircraft Lodge No. 119, Ma-chine, Tool and Foundry Workers Union, and engaged in concertedactivities with other employees of the respondent for the purpose ofcollective bargaining and other mutual aid and protection, therebyengaging in unfair labor practices within the meaning of Section 8,—subdivisions (1) and (3) of the National Labor Relations Act;That the unfair labor practices of the respondent have led andtend to lead to labor disputes affecting commerce -as defined bythe Act.In its answer, in substance, the respondent admits that it is a cor-poration organized under the laws of the State of Delaware, hav-ing its principal office and place of business in East Hartford, Con-necticut, and that it is now and has since June 29, 1935, continuouslybeen engaged at its Pratt and Whitney Aircraft and Hamilton Stand-ard Propeller Divisions in East Hartford, Connecticut, in the pro-duction, sale and distribution of airplane motors, propellers andparts.But the respondent denies that in the purchase and trans-portation of materials used in its production and in the sale anddistribution of its products it is engaged in interstate commerce asalleged in the complaint.The respondent admits that on September 16, 1935, it dischargedor that it laid off or severed the employment of, and at all times sincethat date has refused to reinstate, the 28 employees named above.But the respondent denies that it discharged or laid off or severedthe employment of or refused to reinstate the above-named indi-viduals for the reason that they joined and assisted a labor organ-ization and engaged in concerted activities with other employees ofthe respondent for the purpose of collective bargaining and othermutual aid and protection thereby engaging in unfair labor prac-ticeswithin the meaning of Section 8, subdivisions (1) and (3) of 238NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Act.The respondent also denies thatthe acts alleged in the complaint constitute unfair labor practiceswhich have led and tend to lead to labor disputes affecting commerceas defined in the Act.Pursuant to notice of hearing, the Trial Examiner, as agent of theNational Labor Relations Board, conducted a hearing commencingon November 20, 1935, at the Federal Building, Hartford, Connecti-cut.The respondent and the union appeared by counsel and par-ticipated in this hearing.The Board was also represented by counsel.During the course of the hearing, the respondent moved to dis-miss the complaint on the grounds that the National Labor RelationsAct is unconstitutional.The motion was denied.A further motionwas made during the hearing by counsel for the union, that eightnames be stricken from the complaint, whereupon, pursuant toArticle II, Section 14, of the Rules and Regulations-Series 1, thecomplaint was dismissed as to Peter Hopwood, Lawrence Foley, JohnCarlson, Herbert A. Wheelock, John H. Cronin, Pio Abattee, JohnMylek and James Fitzpatrick.As considered by the Trial Examiner and presented before thisBoard, pertinent allegations of the aforesaid complaint involve 20 ofthe respondent's employees, as follows :Employment severed and reinstatement refused,Axel G. Benson,Carl L. Brett, Frank W. Hertel, Henry S. Descy, William L.Litscher, Frank Wendt, Guy Williams, George Peters, John Dajda,Basil La Breche, Francis Welch, all employed at the Pratt andWhitney Division, and Lawrence Lang, Harold K. Wilson, FrancisDoucette,William M. Hamilton, Frank W. Treybal, Joseph King.George Demers, all employed at the Hamilton Standard PropellerDivision;discharged or laid off and reinstatement refused,RaymondJoanis and (Joseph) Ovilla Champaigne, both employed at thelatter Division.Full opportunity to be heard, to cross-examine witnesses and toproduce evidence bearing upon the issues was afforded all parties.Upon the record thus made, the stenographic report of the hearingand all evidence, including oral testimony, documentary and otherevidence offered and received at the hearing, the Trial Examiner, onDecember 20, 1935, filed an intermediate report, finding and conclud-ing in substance that the respondent, in the course and conduct of itsbusiness, caused and is causing a considerable and substantial portionof its raw materials and its finished products to be purchased, soldand transported in interstate and foreign commerce; that the re-spondent had committed unfair labor practices in violation of Sec-tion 8, subdivisions (1) and (3) of the Act in severing the employ- DECISIONS AND ORDERS239Inept of and refusing to reinstate 18 of its employees, other thanJoanis and Champaigne, named above; and that such unfair laborpractices constitute unfair labor practices affecting commerce withinthe meaning of Section 2, subdivisions (6) and (7) of the Act. TheTrialExaminer recommended the reinstatement of these 18 em-ployees to their former positions with back pay.He also found theevidence insufficient to support the allegations in the complaint con-cerning Joanis and Champaigne, named above, and recommended thedismissal of the complaint in, respect to them.On exceptions to the intermediate report, duly filed by the respond-ent, an oral argument on the record was held before this Board inWashington, D. C., on January 22, 1936, pursuant to Article II,Section 34 of said Rules and Regulations.We find that the evidence supports the Trial Examiner's rulings,findings and conclusions.We find nothing in the respondent's ex-ceptions to the intermediate report, which are discussed below, or inthe respondent's argument at the hearing before this Board, requir-ing any material alteration of such findings and conclusions.Uponthe entire record in the case, we make the following :FINDINGS OF FACTA. THE RESPONDENT AND ITS BUSINESSI. (a) The respondent, United Aircraft Manufacturing Corpora-tion, is and has been since June 29, 1935, a corporation organizedunder and existing by virtue of the laws of the State of Delaware.having its principal office and place of business in East Hartford,Connecticut.The respondent is a subsidiary of the United AircraftCorporation and owns and operates five Divisions known as PrattandWhitney Aircraft,Hamilton Standard Propeller,Chance-Vought, Sikorsky Aircraft, and United Airports of Connecticut.These five Divisions prior to June 29, 1935, were corporations andsubsidiaries of United Aircraft Corporation, but on that date con-solidated and became Divisions of the respondent.(b)The United Aircraft Corporation was created in June, 1934,one of three corporations set up on the dissolution of the United Air-craft and Transport Corporation, organized in 1928.The latterowned a large number of subsidiaries spanning the United States andCanada, operating manufacturing and equipment plants and com-mercial transportation airlines:The other two corporations createdupon the dissolution are the United Airlines Transport Corporationand the Boeing Airplane Company. The United Airlines TransportCorporation has its main office in Chicago, Illinois, and is a commer- 240NATIONAL LABOR RELATIONS BOARD.cial transportation company, carrying passengers, mail and expressbetween the east coast to the west coast of the United States. It ac-,quired the stock of various subsidiaries of the old United Aircraftand Transport Corporation when that corporation was dissolved.The Boeing Airplane Company is located in Seattle, Washington, andis engaged in the manufacture of airplanes.The United AircraftCorporation acquired the stock of various of the subsidiaries of theold United Aircraft and Transport Corporation, which subsidiariesare located in the eastern sections of the United States, including theDivisions of respondent which were at that time separate corporations.When the United Aircraft and Transport Corporation was dissolvedand the three new corporations set up in its stead, the stockholders,of the old corporation received stock in each of the three corporations,and the assets of the old corporation were to be divided among thethree new corporations.The work of the old United Aircraft andTransport Corporation, with its various subsidiaries, is now carriedon by the three new corporations and their subsidiaries; as specifiedabove, the respondent is a subsidiary of one of these three new cor-porations, the United Aircraft Corporation.II. (a) The respondent leads the world in the production of air-planes, airplane engines, airplane propellers, and parts. Its Pratt.andWhitney Division is one of the largest manufacturers of airplane.engines and engine parts in the world, and is the largest earner andhas the largest number of employees of all the Divisions. The pro-pellersmanufactured by the respondent at its Hamilton StandardPropeller Division are used more than those of any other propellermanufacturer.The aircraft engines and parts and propellers manu-factured by the respondent at its Pratt and Whitney and HamiltonStandard Propeller Divisions are purchased and used extensively bytheUnited States Army and Navy, and by practically all of thedomestic commercial airlines.Foreign governments and foreign com.mercial airlines likewise purchase and use Pratt and Whitney enginesand parts and Hamilton Standard propellers.A considerable pro-portion of the materials and finished and unfinished parts used inthe production of the respondent's airplane engines, parts and pro-pellers at its Pratt and Whitney and Hamilton Standard PropellerDivisions is purchased, sold and transported in interstate commercefrom and through states of the United States other than the State ofConnecticut, to the Divisions in East Hartford, Connecticut, wherethe materials and unfinished parts are finished and together withthe completed parts are assembled into airplane motors and parts andairplane propellers, and a substantial portion of these is then trans-ported in interstate and foreign commerce from East Hartford, Con-necticut, to, into and through states of the United States other than DECISIONS AND ORDERS241the State of Connecticut, and to, into and through foreign nations toits various customers described above.'(b) The respondent, after assembling its airplane engines, propel-lers and parts at its Pratt and Whitney Aircraft and HamiltonStandard Propeller Divisions, makes shipment of motors, parts andpropellers to the Boeing Airplane Company at Seattle, Washington,which motors, parts and propellers are installed in airplanes manu-factured by the Boeing Airplane Company, and are used by theUnited Airlines and Transport Company for the transportation ofpassengers, mail and express.(c)The engines and parts manufactured at the Pratt and WhitneyDivision of the respondent are manufactured, generally, after ordershave been received from the respondent's various customers, govern-mental and private.Propellers and propeller parts manufactured atthe respondent's Hamilton Standard Propeller Division are manu-factured and assembled as ordered by the United States Government.Propeller parts, blades and hubs, other than for government orders,are manufactured for stock, the manufacturing schedule and inven-tory being based on a sales forecast dependent upon orders on handand prospective orders, based on experience; the propellers are as-sembled to supply orders from customers.Motors, propellers andparts manufactured by respondent are inspected at its plants by gov-ernment officials and are packed and labelled by the respondent'semployees for shipment, mainly to Army and Navy depots and otherdestinations outside of the State of Connecticut.l According to testimony and exhibits in the record, the respondent's business in itsPratt and Whitney and Hamilton Standard Propeller Divisions, from July 1, to October31, 1935, was as follows :Pratt andWhitneyHamiltonStandardPropellerPurchases,In Connecticut----------------------------------------------------------$717, 826$136, 434In other states----------------------------------------------------------11,099,4932230, 767SalesIn Connecticut 3---------------------------------------------------------1,006,286198, 018In other states----------------------------------------------------------1,810,655613,293Foreign5-------------- ------------------------------------------------5250,000E 169,000i 16 states.a 13 states;1 foreign countryThese records of salesin Connecticutinclude motors,propellers and parts deliveredon order to respondent'sChance-Vought, Sikorsky and other divisions and wholly ownedsubsidiaries,located in Connecticut,for assembly into airplanes which are transported ininterstate and foreign commerce on completionThese transactions amount to approxi-mately $475,000 in motors and parts so delivered on order by the Pratt and WhitneyDivision and $150,000 in propellers and parts so delivered by the Hamilton StandardPropeller Division4 For both divisions.sales in 26 states;Canal Zone;Canada ; and"various" for Armyand Navy.Sales from July 15, to September 15, 1935, in name of United Aircraft Export Cor-poration,a wholly owned subsidiary of respondent.6 Approximate. 242NATIONAL LABOR RELATIONS BOARD(d)The respondent's Chance-Vought Division is adjacent to thePratt and Whitney Aircraft and Hamilton Standard Propeller Divi-sions in East Hartford, Connecticut.At the Chance-Vought Division,the respondent manufactures observation airplanes which are pri-marily purchased and used by the United States and foreign govern-ments.The respondent's Sikorsky Aircraft Division is located atBridgeport, Connecticut, at which Division respondent manufacturesmulti-motored amphibian airplanes and flying boats, generally pur-chased and used by commercial airlines.The Chance-Vought andSikorsky airplanes are equipped with motors and propellers manu-factured and transported from the Pratt and Whitney Aircraft andHamilton Standard Propeller Divisions, respectively.The respond-ent'sUnited Airport of Connecticut Division operates RentschlerField adjacent to the Pratt and Whitney Aircraft and HamiltonStandards Propeller Divisions at East Hartford, Connecticut.Thefield is used by the respondent as an experimental ground to test itsvarious products and is also used by the American Airlines, a com-mercial transportation company, as a landing field for depositingand taking on passengers, mail and express, and for servicing pur-poses.The respondent at its United Airport of Connecticut Division,as well. as at its Pratt and Whitney Aircraft and Hamilton StandardPropeller Divisions, does reconditioning and repair work for variousof its customers described above.'III.All of the aforesaid operations of the respondent, set forth infindings I and II, constitute a continuous flow of trade, traffic, com-merce and transportation among the several states and foreigncountries.B. THE UNIONIV. The Industrial- Aircraft Lodge No. 119, Machine, Tool andFoundryWorkers Union, originally affiliated with the AmericanFederation of Labor, is now an affiliate of the Federation of Metaland Allied Unions, is a labor organization, and has been in existencesince April, 1934.C.UNIONMEMBERSHIP, LEADERSHIPAND ACTIVITY OF COMPLAININGWITNESSESV. Until September 16, 1935, the 20 workers whose names remainin the complaint, as specified above, were employed by the respond-ent, 11 of them at its Pratt and Whitney Aircraft Division and theother nine at its Hamilton Standard Propeller Division, in the Cityof East Hartford, Connecticut.Each and all of them were at thattime members of the Industrial Aircraft Lodge No. 119, Machine,2 According to Exhibit B-16, the respondent's reconditioningbusiness ("service sales")for the months of July, August, September and October, 1935, amounted to $12,480. DECISIONS AND ORDERS243Tool and Foundry Workers Union, actively engaged in the union'saffairs, and all but one were at that time active union officials.Atable showing the names of the complaining witnesses, their unionpositions, occupations, and length of service, follows :EMPLOYED AT PRATT AND WHITNEY AIRCRAFT DIVISIONNameUnion Position and ActivityOccupationLength ofServiceAxel G Benson --------President of Union Executive Com-Grinder, Gear Dept -----33 yearsmitteo, Chairman, Shop CommitteeFrank W. Hertel -------Treasurer of Union Executive Com-Grinder, Gear Dept_____2% years.mittee, Dept Grievance CommitteeFrank Wendt----------Trustee of Union Executive Com-BenchWorker,Gear3^5 years,mitteeDeptWilliam L Litscher---_Executive Committee, Shop Commit-Grinder, Cylinder Dept_7)z yearstee, Steward,DeptGrievance Com-mitteeHenry J. Descy--------ExecutiveCommittee, Shop Com-Grinder,MiscellDept--4% years.mittee, Steward, DeptGrievanceCommitteeCarl L Brett----------Executive Committee,Steward, DeptMachinist,Experimen-7 yearsGrievance CommitteetalDeptGuy Williams----------Chairman,Sick Committee----------Machine set-upman9% yearsCrank Case DeptJohn Dalda------------Steward, Dept Grievance Committee-BoringMachine Oper-4months.ator, Crank Case DeptGeorge Peters------- ,-_Steward,Dept Grievance Committee-Machine set-up nian4;fi years.Miscellaneous DeptBasil La Breche------Steward, Dept.Grievance Committee-Lathe hand,Cylinder84a yearsDeptFrancis Welch---------Steward, Dept.Grievance Committee-Machinist Crank Case7I/ yearsDept.EMPLOYED AT HAMILTON STANDARD PROPELLER DIVISIONNameRaymond Joams-------------Lawrence Lang--------------Harold K. Wilson------------Francis Doucette-------------William M Hamilton-------_Union position andactivityVice-Pres of Union Exec-utive Committee, ShopCommittee, DeptGrievance CommitteeTrustee, Executive Com-mittee,DeptGriev-ance Committee.Executive Committee-----Executive Committee-----Steward, Dept GrievanceCommitteeSteward, Dept GrievanceCommittee.OccupationMachinist,Huh DeptAnnexMachinist, Hub Dept.Process Inspector,HubDept.Machinist,DrillPressOperator,Hub DeptMachinist,Lathe Oper-ator, Hub Dept AnnexLength ofservice13 years.7% years.8 years.1% years.2 years(employ-ed,P&WAir-craft, 1928-33).7months(trans-ferred from P& W Aircraft,where employ-ed since May,Frank W. Treybal---------_-Joseph King-----------------George Demers---------------(Joseph) Ovilla Champaigne-Machinist,Lathe Oper-ator, Hub Dept.1933)Steward, Dept.GrievanceLathe Hand,Hub Dept--15 monthsCommittee.Dept Grievance Commit-Machinist,Hub Dept21 months.teeAnnex.Union Member-----------Machinist,Blade Dept----11months (atP & W Air-craft, 3 monthsbefore).VI.With the exception of (Joseph) Ovilla Champaigne (the solemember of the union on the list of complaining witnesses who was-not an official), the union membership, official union position andunion activities of the respondent's employees listed in the preceding 244NATIONAL LABOR RELATIONS BOARDfinding were well known to their fellow workers, and to the respond-ent through its officers, superintendents, foremen and supervisorystaff.The members of the shop committee and the executive coin-mittee and the stewards and members of departmental grievancecommittees, specified in the preceding finding, repeatedly repre-sented the union in conferences with the respondent's officials andmembers of its supervisory staff concerning grievances, wages, hoursand conditions of labor.The activities of the chairman of the sickcommittee were also known to the respondent.D. PROCEDURE IN THE RESPONDENT'S PLANT FOR DISCUSSION OF PROBLEMSWITH THE UNIONVII. The settlement of a 15 minute stoppage in the plant earlyinMay, 1935, resulted in the adoption of a definite procedure by therespondent and the union for the discussion of mutual problems.Witnesses for both union and respondent are agreed that the respond-ent's letter of May 10, 1935 (Exhibit R-A) was mutually understoodto outline the procedure as follows : grievances were first to be takenup by employees, through the department grievance committees, withtheir respective foremen; then, in the event they were not settled,the union, shop committee was to discuss them with a committee ofthe respondent's superintendents.Matters not settled between thelatter committees were to be taken to the respondent's president,Donald R. Brown, the conference to be arranged for the union's shopcommittee by the superintendents.VIII. After the stoppage early in May, 1935, the respondent'ssuperintendents and other supervisory officials were instructed, underthe orders of Brown, the respondent's president, that should itsemployees again engage in a concerted stoppage of work, they wereto be ordered to resume work in 15 minutes or to consider theiremployment terminated.Although this was decided upon by Brownas the respondent's policy towards its employees and was made knownto the superintendents and supervisory staff, no notice of this inten-tion was communicated to respondent's employees before September16, 1935.E.THE UNION'S RESOLUTIONS OF SEPTEMBER 6 AND 7, 1935IX. The union's executive committee, at two meetings of the union'smembership on September 6th and 7th, was authorized to take what-ever action was necessary, including a stoppage of work, to protectmembers against discrimination.The reasons for the action, accord-ing to testimony by Benson, union president, were rumors that "thecompany was going to crack down on the union very shortly" ; DECISIONS AND ORDERS245Benson testified that, "since the complete smashing of the Colt'sunion, the Manufacturers Association, in circulars and otherwise, hadindicated that such a glorious victory should be followed up . . .and the atmosphere was such that the members of the union felt thatit was necessary to protect the union from attack."F.THELAY-OFFS ONSEPTEMBER11, 1935, ANDTHE SUBSEQUENTNEGOTIATIONSX. On Sepember 11, 1935, eight employees in the respondent'sHamilton Standard Propeller Division were notified that they wereto be laid off on September 13, 1935.Five were union members; twoof them, Champaigne and Joanis, are among the remaining complain-ing witnesses listed above.XI. The union shop committee was notified of the lay-offs at noonon September 11th, and protested to Neilson, factory manager, thatday, and again on September 12th and 13th. The reason given thecommittee for the lay-offs was a reduction in the amount of workavailable.The committee requested that the respondent reduce itshours from 40 to 35 so that available work be shared by all em-ployees and the lay-off be avoided, and told Neilson that it was pre-pared to back up its protest.Neilson then postponed the lay-offsuntil the expected return, on September 16th, of Brown, the respond-ent's president.Champaigne and Joanis were told to report forwork on September 16th.XII. On the morning of September 16, 1935, Neilson conferredwith Brown. It is significant of the seriousness with which the re-spondent regarded the current labor dispute that Gilpin, factorymanager, and probably Borrup, general superintendent, of the re-spondent's Pratt and Whitney Aircraft Division, were present atthe conference, although the lay-offs concerned only employees inthe Hamilton Standard Propeller Division.Brown upheld the lay-offs.The union's shop committee was informed of the decisionabout 12:30 P. M. that day, and the men involved were told finallythat they were laid off.Benson, president of the union, testified thatNeilson was asked to arrange a conference between the shop com-mittee and Brown, and that he replied that it would do no good.Witnesses for the respondent deny that the shop committee made sucha request.Brown's evidence on this point is contradictory.He tes-tified that Neilson had told him the committee did not care to seehim ; and he also testified that Neilson, never told him the committeewanted to see him.The evidence is clear that under the procedurefor discussion of problems between the respondent and the union,arrangements to take problems to the respondent's higher officials, 246NATIONALLABOR RELATIONS BOARDlike Brown, were to be made through respondent's superintendents;that the shop committee had never before gone to Brown directly;and that in this case, although Brown was informed that the com-mittee had stated it was prepared to back up its protest, and the sit-uation was obviously serious, the respondent's superintendents didnothing to arrange a meeting between Brown and the shopcommittee.XIII. The failure of the respondent's superintendents to arrangea conference with the respondent's president, the latter's failure' torequire them to do so, although it was known and admitted that thesituation was serious, and although it was part of the accepted pro-cedure for negotiation of disputes between the union and the re-spondent for such conferences to be arranged through the superin-tendents, coupled with the admission by the respondent's presidentand superintendents, that as early as May, 1935, it had been deter-mined to disemploy those participating in a stoppage who did notresume work within about 15 minutes upon notice to do so, whichpolicy had not been communicated to the respondent's employees,leads persuasively to the conclusion that the respondent, on Septem-ber 16, 1935, was not disposed to settle the question of the lay-offsby means of the procedure for negotiation established in May.Theultimate power to arrange a conference between Brown and the shopcommittee lay with the superintendents and Brown.They did notavail themselves of this power, although they were not unaware thatthe union was prepared to back up its protest.Such conduct by the respondent points to a determination to dis-courage or prohibit action by the union in the interests of itsemployees.G.THE STOPPAGE ON SEPTEMBER 16, 1935, AND THE RESPONDENT'SSUBSEQUENT PROCESS OF REHIRINGXIV. At 2 P. M. on September 16, 1935, a concerted stoppage ofwork occurred in the respondent's Hamilton Standard Propeller andPratt and, Whitney Aircraft Divisions.The stoppage was about80% to90°Joeffective.Immediately upon its occurrence, the respond-ent's foremen, under instructions from respondent's superintendentsand other officials, and in pursuance of the respondent's policy speci-fied in finding VIII above, informed employees who had stoppedwork to resume in 15 minutes.Brown and the superintendents tes-tified that the foremen were instructed to inforin the men that ifthey did not resume work they would be considered as having quit.According to the union's witnesses, the foremen told the men toresume work in 15 minutes or "they were fired".The foremen testi-fied that they variously told the men to resume work or they were DECISIONS AND ORDERS247"off the payroll", or "were through", or that the foreman "hadno further use for them".The stoppage, however, continued until3: 30 P. M., the end of the day shift.XV. The executive committee's action in calling the stoppage wasconfirmed by the union's members at meetings held on September16th to 20th.Letters from the union, dated 'September 17th and19th, to the respondent requesting a conference for the settlementof the dispute resulted in a conference in Gilpin's office on September20th; but the union's request to have employees return to work ina body was refused by the respondent on the ground that it wasrehiring all of its employees individually upon application.XVI. When complaining witnesses called for their pay at therespondent's plant later in the week, after the stoppage, they weregenerally required to get clearance slips before being paid.A clear-ance slip was usually required by the respondent upon severance ofemployment, to indicate that company property had been returnedby the worker and that he had removed his own tools. The use of aclearance slip before being paid, in the parlance of the respondent'semployees, meant that the employee was "through".Many of thecomplaining witnesses testified that they made individual requestsfor reemployment at the time they were paid and thereafter.XVII. During the period between September 17th and 25th therespondent did in fact rehire most of the workers employed on Sep-tember 16th.According to testimony for the respondent, all weregiven new clock cards and the employment card of each was markedto the effect that he was reemployed. Those rehired were inter-viewed either at the gate or the employment office by their foremen,and were sent in to work after having been approved by the fore-men.The men who reported before or about starting time on Sep-tember 17th, the day after the stoppage, apparently were sent rightin to work, and we're registered as reemployed later.But it is clearthat those rehired were all, one way or another, selected or approvedby the respondent's foremen.According to testimony for the respond-ent, the men were selected from those who appeared at the gate ofthe plant or at the employment office as needed to balance its dis-rupted production schedule; in a few instances, particular men wererequested by the foremen.The respondent's foremen testified thatthey also made their selections for rehiring according to the workers'loyalty, attitude and ability.The respondent keeps no records ofemployees' efficiency or seniority.It relies entirely upon the judg-ment of its foremen in that respect.The results of the exercise ofthat judgment in the course of the respondent's admittedly selec-tive process of reemployment was the exclusion from employmentof the union's leaders-its president, treasurer, most of the executive97571-3G-vol i-17 248NATIONALLABOR RELATIONS BOARDand shop committee members, shop, stewards and members of de-portment grievance committees-as unmistakably shown by the tabu-lation in finding V above. The evidence is convincing that theselection for reemployment was not entirely based on the foremen'sconcern for the respondent's production schedule or their interestin the employees' efficiency.H. CONCLUSIONS RESPECTING THE RESPONDENT'S CONDUCT ON SEPTEMBER16, 1935, AND ITS PROCESS OF REHIRINGXVIII. The stoppage of work in the respondent's plants, as speci-fied above, in protest of the lay-offs specified above was based on areasonable conviction by the respondent's employees that such lay-offs were in fact discriminatory and on a reasonable fear of dis-crimination by respondent.The stoppage was finally brought aboutby the respondent's conduct in failing to arrange a meeting betweenthe shop committee and Brown, its president, as set forth in findingXIII above.The stoppage was, on the part of its employees, a con-certed action for mutual aid and protection, an exercise of the rightexpressly guaranteed employees in Section 7 of the National LaborRelations Act.XIX. The respondent's conduct in treating the stoppage as a rea-son for severing the employment of those who participated thereinconcertedly, whether the severance be considered as a general demandfor resignations, a forced quitting or a discharge, it is immaterialwhich, was discriminatory in regard to hire or tenure of employ-ment, in that it was an act directed at concerted conduct by its em-ployees acting through a labor organization and, necessarily, discour-aging membership therein, as well as a direct interference with, re-straint and coercion of the right of its employees to engage in con-certed activities formutual aid and protection.This conclusionis emphasized by the respondent's conduct in not making full use ofthe procedure for settlement of labor disputes accepted by the re-spondent and the union, as set out in finding XIII above.XX. By reemploying the great bulk of its employees so disem-ployed in the course of the stoppage on September 16th, the respond-ent has, as to them, complied with its duty under the Act. Ex-ceptingRaymond Joanis and (Joseph) Ovilla Champaigne, whowere laid off before the stoppage, the respondent has failed and re-fused to reinstate the men listed in finding V above, although theseemployees, through the union, on and before September 20, 1935,offered to return to work in a body, and individually thereafter.That this list is composed of the union's officers, members of theexecutive and shop committees, the chairman of the sick commit-tee and department stewards and members of department grievancecommittees, is persuasive that the respondent's selective process of DECISIONS AND ORDERS249)rehiring, specified in finding XVII above, was directed at exclusionof the union's leaders from employment.XXI. In this view of the respondent's conduct on September 16thand thereafter, the meagre testimony by members of the respondent'ssupervisory force as to the efficiency, attitude or loyalty of com-plaining witnesses, other than Joanis or Champaigne, becomes un-important.As findings XIV, XVIII and XIX above indicate, therespondent severed the employment of these 18 complaining wit-nesses on September 16th while they were engaged in concerted activ-ity for mutual aid and protection without thought of their effi--ciency, attitude or loyalty.Findings V, XVII and XX show un--mistakably that the respondent's selective process of rehiring ex-eluded from employment a practically complete roster of the union's.active leaders, comprising these 18 complaining witnesses.No rea-son for the respondent's failure to rehire them, other than their unionmembership, leadership and activity, can be deduced from the evi-dence.All of the foremen under whom those employees workedwere witnesses.Their testimony either fails to mention the effi-ciency of these men at all or is confined to isolated instances, in somecases several months past, of minor misunderstandings which wereadmittedly adjusted when they occurred. If anything, the testi-mony of Azinger, department foreman in the Hamilton StandardPropeller Division, and Muzzulin, foreman in the Pratt and Whit-ney Aircraft gear department, that they chose their men for re-employment on the basis of loyalty and cooperation, the testimonyof other foremen to the same effect, and especially the evidence ofMuzzulin that, in his opinion, before the stoppage, employees inhis department restricted their efforts by prearrangement with someof the union leaders, but that he had never taken disciplinary actionon that account, lends support to the conviction that union leader-ship,membership and activity were chief considerations in therespondent's failure and refusal to reinstate complaining witnesses,other than Joanis and Champaigne, listed in finding V above.I.CONCLUSIONS RESPECTING JOANIS AND CHAMPAIGNEXXII. The evidence is not sufficient to support the allegations inthe complaint that the discharge of Raymond Joanis and the lay-offof (Joseph) Ovilla Champaigne were due to their union membership.and activity.J.CONCLUSIONSRESPECTING OTHER 1S COMPLAINING WITNESSES,XXIII. (a) Said Axel G. Benson, Carl L. Brett, Frank Hertel,,Henry J. Descy, William L. Litscher, Frank Wendt, Basil La Breche,.Francis Welch, Guy Williams, George Peters, John Dajda, LawrenceLang, Francis Doucette,HaroldWilson, Joseph King, George 250NATIONAL LABOR RELATIONS BOARDDemers, Frank W. Treybal, and William M. Hamilton, and each ofthem, were disemployed and severed from their employment eitherby being forced to quit or by being discharged on September 16,1935, all and each of them by the respondent's superintendents, fore-men and supervisory employees, agents of the respondent, and havesince been refused reinstatement in employment, for the reason thatthe aforementioned employees, and each of them, joined and assisteda labor organization known as Industrial Aircraft Lodge No. 119,Machine, Tool and Foundry Workers Union, and engaged in con-certed activities, for the purpose -of collective bargaining, and othermutual aid and protection.(b)By said disemployment, severance of the employment of, andrefusal to reinstate the employees specified in paragraph (a) of thisfinding, and each of them, the respondent has interfered with, re-strained and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the National Labor Relations Act.(c)By said disemployment, severance of the employment of, andrefusal to reinstate the employees specified -in paragraph (a) ofthis finding, and each of them, the respondent has discriminated andis discriminating in regard to the hire and tenure of said employees,and each of them, and has thus discouraged and is discouragingmembership in the labor organization known as Industrial AircraftLodge No. 119, Machine, Tool and Foundry Workers Union.K. THE RESPONDENT'S CONDUCT AS AFFECTING COMMERCEXXIV. The respondent's severance of the employment and dis-employment of employees participating in the stoppage of work onSeptember 16, 1935, as specified above, as well as its refusal to rein-state employees as specified above, disrupted the respondent's pro-duction schedule and affected its business of manufacture and dis-tribution of airplane engines, propellers and parts in interstate coin-merce, thus burdening and obstructing commerce and the free flowof commerce.XXV. The respondent's severance of the employment of and dis-employment of employees participating in the stoppage of work onSeptember 16, 1935, as specified above, as well as its refusal to rein-state employees as specified above, has led and tends-to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.THE RESPONDENT'S EXCEPTIONSThe respondent's exceptions to the Trial Examiner's intermediatereport are based on the respondent's apparent theory of the case,that the respondent, in its business, is not engaged in interstate com-merce, and that the respondent's conduct in severing the employ- DECISIONS AND ORDERS251ment of and refusing to reinstate the 18 men found by the TrialExaminer to have been discriminated against was justified.Therespondent also excepts to the Trial Examiner's denial of the re-spondent's motion to dismiss the complaint on the ground that theNational Labor Relations Act is unconstitutional.At the hearing before this Board, the respondent withdrew itsexception to the Trial Examiner's findings that a considerable pro-portion of its raw materials and a substantial proportion of itsfinished products are purchased and transported by the respondentfrom and to states outside of the State of Connecticut. See findingsII and III.The respondent's exceptions are directed to a claim that the pro-cedure set up on May 10, 1935 for settlement of labor disputes inthe plant required, technically,a requestby the union for a conferencewith Brown, the respondent's president, in the event the union shopcommittee and the superintendents failed to reach a settlement.Theevidence does not sustain this position.The evidence rather indi-cates that such a conference was to be arranged, and that the finalpower to arrange it was in the superintendents.The employees hadno access to Brown except through superintendents or other companyofficials and had never arranged conferences with him except throughsuch officials.See findings VII, XII and XIII.The exceptions also stress the fact that60o%oof the respondent'semployees had been rehired at the time the union made a demand fora collective return to work, on September 20th.The union beganits efforts for such a conference by letter on September 17th andagain on the 19th.Benson, union president, also testified he askedGilpin, manager of the Pratt and Whitney Division, for a confer-ence early on the morning of September 17th; he was told to applyat Gilpin's office; when he telephoned later in the morning, he wastold that Gilpin would see the committee at his convenience.Therewas no conference until September 20th, when the company refusedto reinstate the men in a body, but stated its policy to reemploy themindividually.See finding XV. 'The exceptions also point out that five of the complaining wit-nesses did not apply for reemployment and that the others did notdo so until October 9th or thereafter, as shown by the respondent'srecords.In view of the admitted collective request for reinstate-ment made on September 20th, on the first opportunity offered bythe respondent, this is not material. In fact, testimony by thesemen indicates requests for reemployment by all but four of thecomplaining witnesses, some of them. within a week after the stop-page.The respondent, in a few cases, recalled certain employees.It could easily have recalled any or all of the complaining witnesses.They were at the plant for their pay on September 19th or 20th, 252NATIONAL LABOR RELATIONS BOARDand at the gates or in the employment office that week and there-after.The respondent also had their addresses on its records. See.findings XV, XVI and XVII.The exceptions also advance the theory, entirely novel to the issuesraised by the pleadings and to the record, that in participating inthe stoppage on September 16th, the conduct of complaining witnessesamounted to "acts of insubordination and unlawful and a criminaltrespass in violation of the General Statutes of the State of Con-necticut of which this Board takes judicial notice, and was a con-certed effort to do collectively that which was illegal for them to^do individually."Therefore, the exceptions conclude the respondentwas justified in refusing to resume the relation of employer and,employee with these employees.The respondent's counsel, at the hearing, identified the statutereferred to in the exceptions as Connecticut General Statutes, Sec-tion 6119, which provides:"Any person who shall, without right, enter or remain uponthe premises of another after having been forbidden to do soby the owner of such premises or his authorized agent, eitherdirectly or by clear and legible signs posted thereon, shall be finednot more than fifty dollars."Though the Board may take judicial notice of state statutes, it is-difficult to perceive under what authority either the Board or its'TrialExaminer may determine, upon evidence heard in one of itsown proceedings, that a state criminal statute has been violated,whether the issue be raised directly in such a proceeding or indi-rectly on exceptions to the Trial Examiner's intermediate report.Further, the respondent can make no claim under the evidencethat its agents directly forbade its employees to remain on thepremises when the stoppage began.Whatever direction there wasto do so came after the stoppage was in effect, and applied only afterthe 15 minute grace period had expired.The stoppage itself wasclearly a concerted activity for mutual aid or protection, a strike,the right to which is guaranteed by Sections 7 and 13 of the Act.The respondent's severance of the employment of complaining wit-nesses and all others who participated in the stoppage came beforeany orders were given for employees to leave the premises.Cer-tainly at the commencement of the stoppage and during the graceperiod the respondent's employees were exercising a right grantedthem by an Act of Congress. That some employees, after the graceperiod, refused to leave the respondent's premises, and that suchconduct may have amounted to a violation of a local statute, in noway affect the legal consequences of the respondent's conduct underthe provisions of the Act.The respondent's conduct in that respect 0DECISIONS AND ORDERS253had been completed by its severance of the employment of those whotook part in the stoppage before the time some of these employeeswere ordered off the premises.Still the respondent urges that the claimed violation justifies re-spondent's refusal to reinstate 18 of the complaining witnesses.Although 80% to90%of the respondent's employees in the twoDivisions affected participated in the stoppage under the same cir-cumstances, the respondent has reemployed practically all of them,apparently without prejudice.Finding V shows that these 18 com-plaining witnesses were the leaders of the union, its president, trus-tees, executive and shop committee members and shop stewards.Noreason appears for respondent's selection of complaining witnessesfor what is obviously special treatment because of the alleged tres-pass save that set out in the findings; union leadership and activity.See findings XVII and XXI.The respondent's final exception is to the Trial Examiner's denialof the respondent's motion to dismiss the complaint on the basis ofthe respondent's contention that the National Labor Relations Actis unconstitutional.At this stage of the proceedings, the exceptiondoes not merit discussion by this Board.The Trial Examiner's rul-ing on the motion is affirmed.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board finds and concludes as amatter of law:1.The Industrial Aircraft Lodge No. 119, Machine, Tool andFoundry Workers Union, affiliated with the Federation of Metal andAllied Unions, as set forth in the above findings of fact, is a labororganization within the meaning of Section 2, subdivision (5) of theNational Labor Relations Act.2.The respondent by severing the employment of and disemploy-ing and refusing to reinstate Axel G. Benson, Carl L. Brett, FrankHertel, Henry J. Descy, William L. Litscher, Frank Wendt, Basil LaBreche, Francis Welch, Guy Williams, George Peters, John Dajda,Lawrence Lang, Francis Doucette, Harold Wilson, Joseph King,George Demers, Frank W. Treybal and William M. Hamilton, andeach of them, and by interfering with, restraining and coercing itsemployees in the exercise of the rights guaranteed in Section 7 ofthe National Labor Relations Act, as set forth in the above findingsof fact, has engaged in and is epgaging in unfair labor practiceswithin the meaning of Section 8, Subdivision (1) of the NationalLabor Relations Act.3.The respondent by discriminating in regard to the hire andtenure of the employees specified in the preceding paragraph, and 0254NATIONAL LABOR RELATIONS BOARDeach of them, by severing the employment of and disemploying andrefusing to reinstate these employees, and each of them, said conductdiscouraging membership in the labor organization known as Indus-trialAircraft Lodge No. 119, Machine, Tool and Foundry WorkersUnion, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8, Subdivision (3) of the NationalLabor Relations Act.4.The unfair labor practices in which the respondent has engagedand is engaging as set forth in paragraphs 1 and 2 above constituteunfair labor practices affecting commerce within the meaning ofSection 2, subdivisions (6) and (7) of the National Labor RelationsAct.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-lions Act, the National Labor Relations Board hereby orders thatthe respondent United Aircraft Manufacturing Corporation, andits officers and agents, shall:1.Cease and desist from in any manner interfering with, restraining or coercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Cease and desist from in any manner discouraging membershipin Industrial Aircraft Lodge No. 119, Machine, Tool and FoundryWorkers Union, by discrimination in regard to hire or tenure ofemployment or any term or condition of employment.3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Axel G. Benson, Carl L. Brett, Frank Hertel, HenryJ.Descy,William L. Litscher, Frank Wendt, Basil La Breche,Francis Welch, Guy Williams, George Peters, John Dajda, LawrenceLang, Francis Doucette,HaroldWilson, Joseph King, GeorgeDemers, Frank W. Treybal, and William M. Hamilton, and each ofthem, immediate and full reinstatement, respectively, to their formerpositions,without prejudice to their seniority or other rights andprivileges previously enjoyed;(b)Make whole the said Axel G. Benson, Carl L. Brett, FrankHertel,Henry J. Descy, William-L. Litscher, Frank Wendt, BasilLa Breche, FrancisWelch, Guy Wiliams, George Peters, JohnDajda, Lawrence Lang, Francis Doucette, Harold Wilson, JosephKing, George Demers, Frank W. Treybal and William M. Hamilton, DECISIONS AND ORDERS255and each of them, for any losses of pay they have suffered by reasonof the severance of their employment, by payment to each of them,respectively, of a sum of money equal to that which each wouldnormally have earned as wages during the period from the date ofthe severance of his employment to the date of such offer of rein-statement, computed, at the wage rate each was paid at the time ofsuch severance, less any amount, if ' any, which each earned subse-quent to such severance until the date of such offer for reinstate-ment; and in the event of any dispute as to the amount of such backpay due, the dispute shall be laid before this Board, for determina-tion of the amount of such wages properly due each such employeewithin the terms set forth in this Order;And it is further ordered that-4.The complaint be, and it hereby is, dismissed with respect toRaymond Joanis and (Joseph) Ovilla Champaigne.EDWIN S. SMITH, member of the Board, acted as Trial Examinerin the original hearing of the case and did not take part in the hear-ing before the Board, or in this decision.0O